      Case 4:20-cv-00064-MWB Document 39 Filed 06/16/20 Page 1 of 1


             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAIAH HUMPHRIES,                                  No. 4:20-CV-00064

           Plaintiff,                              (Judge Brann)

     v.

THE PENNSYLVANIA STATE
UNIVERSITY, JAMES FRANKLIN, and
DAMION BARBER,

          Defendants.

                                    ORDER

     AND NOW, this 16th day of June 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff Isaiah Humphries’ Motion for Leave to File a Complaint

           (Second) Amended Pursuant to Rule 15, Federal Rules of Civil

           Procedure, Doc. 29, is GRANTED IN PART AND DENIED IN

           PART.

     2.    Humphries may amend his complaint as provided in Doc. 29-4; except

           that:

     3.    Humphries may not add the negligence per se claim found at Count II of

           Doc. 29-4, see, e.g., Doc. 29-4 at ¶¶ 156-61.

     4.    Defendants’ Motion to Dismiss, Doc. 27, is DENIED AS MOOT.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
